
	

113 HR 4160 IH: Keep the Promise to Seniors Act of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4160
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mrs. Ellmers introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit further action on the proposed rule regarding changes to Medicare prescription drug
			 benefit programs.
	
	
		1.Short titleThis Act may be cited as the Keep the Promise to Seniors Act of 2014.
		2.Protecting seniors from cancelled prescription drug coverage, fewer choices, and increased premiumsNotwithstanding any other provision of law, the Secretary of Health and Human Services shall not
			 take any action (through promulgation of a final or interim final
			 regulation, issuance of regulatory or program guidance, use of Federal
			 payment audit procedures, or other enforcement or administrative action,
			 policy, or practice) to implement any provision of the proposed regulation
			 (relating to policy and technical changes to the Medicare Advantage and
			 part D programs under the Medicare program) published on January 10, 2014
			 (79 Fed. Reg. 1918 et seq.) insofar as such regulation relates to the
			 provisions of part D of title XVIII of the Social Security Act, including
			 the application of such provisions to MA–PD plans under part C of such
			 title.
		
